Citation Nr: 0948431	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-40 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from April 1994 to October 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant had a videoconference hearing before the 
undersigned Veterans Law Judge in November 2009.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for PTSD.  She has reported stressors based on personal 
assault.  Specifically, she made references during her 
November 2009 hearing to a sexual assault around August 1997 
and sexual harassment while in service.  The appellant has 
indicated that she reported the assault and an investigation 
was launched and that she made several formal requests for a 
transfer after the incident.  

The Board notes that the appellant has indicated that 
performance evaluations from 1997 to 1999 and investigation 
reports are missing from the claims file and should be 
associated with it.  Also, the appellant has indicated that 
when the personal assault occurred she put in for a transfer 
every month thereafter.  On appeal, these records should be 
obtained, if available.  The Board recognizes that in June 
2004 there was a formal finding that the appellant's service 
records were unavailable.  However, during service and around 
the time in question, the appellant underwent a last name 
change, it does not appear that a search for her records were 
made using both her maiden and married name.  In light of the 
above discussion, additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the investigation 
reports, personal evaluation records, 
transfer requests and all other documents 
relevant to the appellant's claim for 
sexual assault/harassment or any other 
records during the time frame in question 
that may be relevant.  When requesting the 
above records, the RO is also instructed 
to search under the names K. B-G or K. G.  
If the records are unavailable, such 
should be noted in the record.  

2.  The AOJ should determine if the 
personnel records of Sergeant N. J. that 
relate to the sexual harassment and/or 
sexual assault investigation initiated by 
the appellant are available for review for 
this claim or if such would violate 
privacy rights.  The AOJ should state on 
the record its determination and 
reasoning.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


